DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
With the exception of the crossed-out citation, the information disclosure statement (IDS) submitted on 5/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the non-crossed-out citations of the information disclosure statement are being considered by the examiner.
The crossed-out citation fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “an radio frequency identification transponder”. The claim language should recite “a radio frequency identification transponder” for proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the stop of the inner ring covers a visual marking of the identification element, which is applied on the outer ring”.  This language implies that the identification element has a visual marking that is covered by the stop of the inner ring. However, this language also implies that the visual marking is applied on the outer ring.  This language is confusing since identification element includes both the inner ring and the outer ring.  Please clarify.  Does the applicant mean the outer ring has a visual marking which is covered by the stop of the inner ring when the inner ring and the outer ring are assembled together?  Please clarify.  For examination purposes, the claim language will be interpreted as “the outer ring has a visual marking which is covered by the stop of the inner ring when the inner ring and the outer ring are assembled together”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12 and 14 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badertscher et al. (WO 2021/078746).
With respect to claim 1, Badertscher et al. discloses and identification element for a shank tool, the identification element comprising: 
an elastic inner ring (3) and an outer ring (4) arranged around the inner ring ([0089], [0090] Figs. 3A, 3b), which has a recess (46) formed annularly in the outer ring ([0098], Figs.3b,  4, 5a), wherein an  radio frequency identification transponder (51) is arranged in the recess ([0101], Figs. 5a, 5b).
With respect to claim 2, Badertscher et al. discloses the inner ring consists of a material having a modulus of elasticity of a maximum of 1 GPa ([0091]).
With respect to claim 3, Badertscher et al. discloses the inner ring has an inner diameter of at least 6 mm (opening 32 having a diameter that corresponds to the shank diameter of the shank 101 of the shank tool 100 [0090], and the shank can have a diameter of 11 mm [0086]) ([0086], [0090]).
With respect to claim 4, Badertscher et al. discloses the inner ring has a stop (34) at a first end of an outer shell (33), said stop projecting from the outer shell ([0093], Fig.3a).
With respect to claim 5, Badertscher et al. discloses the stop is annular (inherent to being a ring) ([0093]).
With respect to claim 6, Badertscher et al. discloses the inner ring has an annular retaining region (35) at a second end of the outer shell projecting from the outer shell, wherein the retaining region does not project as far as the stop ([0094]).
With respect to claim 7, Badertscher et al. discloses an inner shell (43) of the outer ring is arranged between the stop and the retaining ring ([0095], Fig. 3b).
With respect to claim 9, Badertscher et al. discloses an inner shell of the outer ring has several projections (inherent to corrugated structure 44) ([0096], Fig. 3b).
With respect to claim 10, Badertscher et al. discloses the radio frequency identification transponder has an annular antenna (50) which is arranged in the recess ([0101], [0102], Figs. 5a, 5b).
With respect to claim 11, Badertscher et al. discloses a filling compound (47) is arranged in the recess, which encloses the radio frequency transponder and the annular antenna ([0098], [0102], Figs. 3b, 5a).
With respect to claim 12, Badertscher et al. discloses the inner ring of an identification element encloses a shank of the shank tool ([0086]-[0088], [0096], Fig, 1).
With respect to claim 14, Badertscher et al. discloses a stop (34) the inner ring is arranged on a side of the identification element facing a tool head ([0086], [0093], Fig. 1)

Claim(s) 1 and 8 are is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Martin et al. (US 2012/0217307).
With respect to claim 1, Martin et al. discloses and identification element for a shank tool, the identification element comprising: 
an elastic inner ring (82) and an outer ring (81) arranged around the inner ring, which has a recess (groove of rivet ring 81) formed annularly in the outer ring (Figs. 8-10), wherein an radio frequency identification transponder (82) is arranged in the recess (Figs. 1-4 illustrate inner ring of RFID tag assembly in an annular recess 15 of a rivet plug, and Figs. 8-10 illustrate an alternative embodiment where the inner ring of the RFID tag assembly is in a groove of rivet ring instead of the rivet plug) ([0008], [0052], [0053]).
The phrase “for a shank tool” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
With respect to claim 8, Martin et al. discloses the outer ring can consist of a thermoplastic (e.g. nylon or polytetrafluoroethylene) ([0007]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher et al. as applied to claim 1 above, and further in view of Gatling et al. (US 2014/0048605).
With respect to claim 8, Badertscher et al. addresses all the limitations of claim 1.
However, Badertscher et al. fails to expressly disclose the outer ring consists of a thermoplastic material.
Badertscher et al. discloses the outer ring can comprise a thermoplastic material (polyphenylene sulfide PPS) ([0042], [0043], [0097]). Gatling et al. teaches that it is well known in the art for a ring having a transponder to consist of a thermoplastic material (nylon) ([0025], [0043]).
It would have been obvious to one of ordinary skill in the art to modify the outer ring to consist of a thermoplastic material in order to allow signals from the transponder to be transmitted through, i.e. transparent to radio frequency signals. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher et al. as applied to claim 12 above.
With respect to claim 13, Badertscher et al. addresses all the limitations of claim 12, and further discloses the shank includes a visual marking ([0015]).
However, Badertscher et al. fails to expressly disclose the inner ring covers the visual marking.
It would have been obvious to one of ordinary skill in the art to rearrange the visual marking of the shank to be underneath the inner ring such that the inner ring covers the visual marking, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to rearrange the location of the visual marking for the purpose of hiding the visual marking when the inner ring is attached to the shank.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as applied to claim 1 above, and further in view of Yamanoi et al. (US 2003/0012584).
With respect to claim 2, Martin et al. addresses all the limitations of claim 1.
However Martin et al. fails to expressly disclose the inner ring consists of a material having a modulus of elasticity of a maximum of 1 GPa.
Martin et al. discloses the inner ring has a flexible substrate that can be a polyester material ([0008]).  It is well known I the art for a polyester material to have a modulus of elasticity of a maximum of 1 GPa, as taught by Yamanoi et al. ([0158], [0303], [0305]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner ring to consist of a material having a modulus of elasticity of a maximum of 1 GPa in order to predictably provide a substrate having a high flexibility for the inner ring.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 

Claim(s) 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as applied to claim 1 above, and further in view of Meiland et al. (US 2011/0226856).
With respect to claim 3, Martin et al. addresses all the limitations of claim 1.
However Martin et al. fails to expressly disclose the inner ring has an inner diameter of at least 6 mm.
Meiland et al. illustrates in Fig. 1, an identification element (RFID tag) having an inner ring (2) is about a similar size as an outer ring (4) ([0021], [0023]).  Meiland et al. additionally teaches the outer ring can have various sizes and can be about 6 cm, thus at least least 6 mm ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the inner ring to be at least 6 mm in order to fit inside an outer ring that can be 6 cm, depending on the desired application of the identification element, e.g. depending on the size and shape of the radio frequency transponder and/or the size and shape of the defined surface of fixation of an object to be tagged, as taught by Meiland et al. ([0020]). Further, it has been held that a scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  
With respect to claims 10 and 11, Martin et al. addresses all the limitations of claim 1, and further discloses the radio frequency transponder includes an antenna ([0008]), and a filling compound (epoxy 83) arranged in the recess (groove), which encloses the radio frequency transponder and antenna (RFID tag assembly includes a chip and antenna, and the epoxy covers the RFID tag assembly) ([0053], Figs. 8-10).
However, Martin et al. fails to expressly disclose the antenna being annular.
Meiland et al. teaches it is well known in the art for an RFID tag to have an annular antenna ([0021], Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna to be annular depending on the desired antenna form since it’s merely a preference of antenna form, as taught by Meiland et al. ([0021]).  

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15, based on the following interpretation, prior art fails to teach or reasonably suggest, either singly or in combination, the outer ring has a visual marking which is covered by the stop of the inner ring when the inner ring and the outer ring are assembled together, in additional to the other limitation of the claim from which claim 15 depends.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876